NO. 07-10-00508-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      APRIL 19, 2011


                        LESHAWN MCREYNOLDS, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 60,114-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Appellant, LeShawn McReynolds, appeals an Order of Deferred Adjudication

relating to a possession of marijuana offense. Under the Order, appellant was placed

on deferred adjudication community supervision for a period of ten years and was

assessed a $1,500 fine. However, due to appellant’s nonfeasance in prosecuting this

appeal, we now dismiss the appeal for want of prosecution.


       Appellant’s appointed trial counsel timely filed notice of appeal on appellant’s

behalf on December 16, 2010. On January 19, 2011, this Court received a request from

the trial court clerk for extension of time to file the clerk’s record. This motion indicated
that appellant had not paid or made arrangements to pay for the clerk’s record and that

no attorney had “appeared” in the case for appeal. On that same date, this Court

granted the clerk’s request for extension, and sent separate notice to appellant

regarding his failure to pay for or make arrangements to pay for the clerk’s record.

Further, this Court notified appellant that, if this Court did not receive the clerk=s record

or a certification from the clerk or appellant that the record had been paid for or that

satisfactory arrangements had been made for the preparation of the record by February

21, 2011, this Court may dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b). When the Court did not receive the clerk’s record by this deadline and, in

fact, received another request for extension of time to file the clerk’s record, again

indicating that appellant had not paid or made arrangements to pay for the clerk’s

record, we abated and remanded the case to the trial court on March 9, 2011.


       Our Order of Abatement and Remand clarified that appointed trial counsel

remained responsible for ensuring that appellant’s appeal was diligently pursued, and

directed the trial court to hold a hearing to determine: (1) whether appellant desires to

prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether

appellant is indigent; (3) if appellant is indigent and desires to prosecute the appeal,

whether he is entitled to have the appellate record furnished without charge; (4) whether

present counsel for appellant has abandoned the appeal; (5) if appellant desires to

prosecute this appeal and is indigent, whether appellant=s present counsel should be

replaced; and (6) what orders, if any, should be entered to assure the filing of

appropriate notices and documentation to dismiss appellant=s appeal if appellant does

not desire to prosecute this appeal or, if appellant desires to prosecute this appeal, to
                                             2
assure that the appeal will be diligently pursued. As directed, the trial court held this

hearing on March 24, 2011.


       Appointed trial counsel for appellant and counsel for the State appeared at this

hearing and announced ready.       However, appellant did not appear.       Following this

hearing, the trial court entered findings of facts and conclusions of law that include the

following findings:


       Since Appellant’s release from custody[,] he has failed to have any contact
       with his counsel.
       Since Appellant’s release from custody[,] he has failed to have any contact
       with his community supervision officer[,] and has failed to comply with any
       terms and conditions of his community supervision.
       All attempts to locate Appellant by both counsel and community
       supervision have been fruitless.
       Appellant’s conduct demonstrates a willful and intentional failure to comply
       with the requirements of pursuing an appeal.
       Appellant has wholly failed to establish any indicia of a desire to pursue
       his appeal or cooperate with the judicial process.


In addition, the trial court made the following conclusion of law: “Appellant’s willful and

intentional failure to comply with the requirements of the judicial process[,] and his

failure to communicate with counsel constitutes [a] clear desire not to prosecute this

appeal.”


       Under these circumstances, we conclude that this appeal was not taken with the

intention of pursuing it to completion, but instead was taken for other purposes

unrelated to the disposition of the case. Meyer v. State, 310 S.W.3d 24, 26 (Tex.App.—

Texarkana 2010, no pet.). As such, we conclude that appellant “has engaged in dilatory
                                            3
and bad faith abuse of the judicial process.” Id.; see also Brager v. State, No. 0365-03,

2004 Tex.Crim.App. LEXIS 2203, at *6-*7 (Tex.Crim.App. Oct. 13, 2004) (not

designated for publication). Consequently, we now invoke Rule 2 of the Texas Rules of

Appellate Procedure as well as our inherent authority to control disposition of causes on

our docket, and dismiss this appeal for appellant’s want of prosecution. See TEX. R.

APP. P. 2, 42.3(b); Brager, 2004 Tex.Crim.App. LEXIS 2203, at *10; Meyer, 310 S.W.3d

at 26-27; Rodriguez v. State, 970 S.W.2d 133, 135 (Tex.App.—Amarillo 1998, pet.

ref’d).




                                                      Mackey K. Hancock
                                                           Justice

Do not publish.




                                           4